Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, US 20110127408 A1 (Yanagita et al.) discloses a light detecting device (Fig. 1), comprising: first, second, third, and fourth photoelectric converters in a semiconductor substrate (Fig. 1, [0079]: four photodiodes PD1 to PD4 in a semiconductor substrate 30); a first transfer transistor coupled to the first photoelectric converter; a second transfer transistor coupled to the second photoelectric converter; a third transfer transistor coupled to the third photoelectric converter; a fourth transfer transistor coupled to the fourth photoelectric converter (Fig. 1, [0079]: four transfer transistors Tr11 to Tr14 coupled to the respective photodiodes PD1 to PD4), wherein the first, second, third, and fourth transfer transistors are coupled to a floating diffusion portion (Fig. 1, [0079]: the four transfer transistors Tr11 to Tr14 sharing a single floating diffusion region FD); transistor coupled to the amplification transistor (Fig. 1, [0079]: a single selection transistor Tr4).
 However, the prior art of record taken alone or in combination, fails to disclose or render obvious a connection transistor coupled to the floating diffusion portion, wherein the connection transistor is configured to change a capacitance of the floating diffusion portion; and a multilayer wiring layer disposed on a surface of the semiconductor substrate opposite to a light receiving surface of the semiconductor substrate, the multilayer wiring layer including a first wiring and a second wiring, wherein the first wiring is coupled to the floating diffusion portion and the amplification transistor, the second wiring is coupled to the first transfer transistor, and the first wiring is closer to the surface of the semiconductor substrate than the second wiring in a cross-sectional view, in combination with all the limitations recited on claim 19.

Regarding claims 20-33, are allowable because they are dependent on claim 19.

Regarding claim 34, the prior art of record taken alone or in combination, fails to disclose or render obvious a connection transistor coupled to the floating diffusion portion, wherein the connection transistor is configured to change a capacitance of the floating diffusion portion; and a multilayer wiring layer disposed on a surface of the semiconductor substrate opposite to a light receiving surface of the semiconductor substrate, the multilayer wiring layer including a first wiring and a second wiring, wherein the first wiring is coupled to the floating diffusion portion and the amplification transistor, the second wiring is coupled to the first transfer transistor, and the first wiring is closer to the surface of the semiconductor substrate than the second wiring in a cross-sectional view, in combination with all the limitations recited on claim 34.

Regarding claims 35-38, are allowable because they are dependent on claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697